OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple RoadBloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2010 Date of reporting period: March 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) COMMON STOCKS - 88.0% Shares Market Value Consumer Discretionary - 5.7% Diversified Consumer Services - 2.1% H&R Block, Inc. $ Strayer Education, Inc. Specialty Retail - 1.9% Ross Stores, Inc. Signet Jewelers Ltd. * Textiles, Apparel & Luxury Goods - 1.7% K-Swiss, Inc. - Class A * Weyco Group, Inc. Wolverine World Wide, Inc. Consumer Staples - 9.9% Beverages - 1.5% Coca-Cola Company (The) Food & Staples Retailing - 5.8% Kroger Company (The) Sysco Corporation Wal-Mart Stores, Inc. Food Products - 2.6% Lancaster Colony Corporation Energy - 14.3% Energy Equipment & Services - 7.4% Atwood Oceanics, Inc. * Ensco PLC - ADR Halliburton Company Nabors Industries Ltd. * National Oilwell Varco, Inc. Patterson-UTI Energy, Inc. Rowan Companies, Inc. * Schlumberger Ltd. Oil, Gas & Consumable Fuels - 6.9% Exxon Mobil Corporation Rosetta Resources, Inc. * XTO Energy, Inc. Financials - 27.2% Capital Markets - 5.5% Federated Investors, Inc. - Class B Investment Technology Group, Inc. * Diversified Financial Services - 5.6% Dun & Bradstreet Corporation (The) SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 88.0% (Continued) Shares Market Value Financials - 27.2% (Continued) Diversified Financial Services - 5.6% (Continued) Leucadia National Corporation * $ Morningstar, Inc. * PICO Holdings, Inc. * Value Line, Inc. Insurance - 16.1% Alleghany Corporation * Berkshire Hathaway, Inc. - Class A * 10 Brown & Brown, Inc. Chubb Corporation (The) Markel Corporation * Meadowbrook Insurance Group, Inc. Unico American Corporation Health Care - 9.8% Health Care Equipment & Supplies - 6.1% Kinetic Concepts, Inc. * Stryker Corporation Varian Medical Systems, Inc. * Pharmaceuticals - 3.7% Johnson & Johnson Pfizer, Inc. Industrials - 3.6% Aerospace & Defense - 3.6% Rockwell Collins, Inc. Sparton Corporation * Information Technology - 16.6% Computers & Peripherals - 0.6% Teradata Corporation * Electronic Equipment, Instruments & Components - 2.6% Arrow Electronics, Inc. * Avnet, Inc. * Ingram Micro, Inc. - Class A * Internet Software & Services - 0.6% Stamps.com, Inc. * IT Services - 5.3% Accenture PLC - Class A Automatic Data Processing, Inc. Software - 7.5% Microsoft Corporation SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 88.0% (Continued) Shares Market Value Information Technology - 16.6% (Continued) Software - 7.5% (Continued) Nintendo Company Ltd. - ADR $ Telecommunication Services - 0.9% Diversified Telecommunication Services - 0.9% Verizon Communications, Inc. Total Common Stocks(Cost$23,546,332) $ EXCHANGE-TRADED FUNDS - 4.2% Shares Market Value iShares Barclays TIPS Bond Fund $ SPDR Gold Trust * Total Exchange-Traded Funds(Cost$1,262,428) $ OPEN-END FUNDS - 0.0% Shares Market Value Sequoia Fund (Cost $7,909) 61 $ MONEY MARKET FUNDS - 7.8% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.01% (a) $ Federated U.S. Treasury Cash Reserve Fund - Institutional Shares, 0.00% (a) Total Money Market Funds(Cost$2,837,051) $ Total Investments at Market Value - 100.0% (Cost $27,653,720) $ Liabilities in Excess of Other Assets-(0.0%) ) Net Assets - 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) The rate shown is the 7-day effective yield as of March 31, 2010. See notes to Schedule of Investments. SCHWARTZ VALUE FUND NOTES TO SCHEDULE OF INVESTMENTS March 31, 2010 (Unaudited) 1.Securities valuation The securities of the Schwartz Value Fund (the “Fund”) which are traded on stock exchanges, other than NASDAQ, are valued at the closing sales price as of the close of the regular session of trading on the New York Stock Exchange on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price.Securities traded in the over-the-counter market are valued at the last reported sales price or, if there is no reported sale on the valuation date, at the most recently quoted bid.Securities which are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market.Investments representing shares of other open-end investment companies are valued at their net asset value as reported by such companies. Securities (and other assets) for which market quotations are not readily available are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees.Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments by security type, as of March 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
